Order, Supreme Court, Bronx County (Barry Salman, J.), entered April 15, 1997, which, insofar as appealed from, granted plaintiffs’ motion for an attachment of the property of the individual defendant-appellant, and denied the corporate defendant’s cross motion for partial summary judgment on its counterclaims seeking to cancel a mortgage and enjoin plaintiffs from filing further mortgages, unanimously affirmed, with costs.
The attachment was properly granted as against the individual defendant-appellant, a nondomiciliary residing outside the State, upon a sufficient showing that he is liable to plaintiffs for money had and received in an amount exceeding all counterclaims known to plaintiffs (CPLR 6201 [1]; 6212 [a]; see, MCT Shipping Corp. v Sabet, 497 F Supp 1078,1086). Concerning the mortgage, numerous issues of fact exist as to its validity, defendants’ claim of want of consideration being contradicted by canceled checks, the provision that future advances were to be secured, and the accounting delivered to defendants reflecting such advances. We have considered defendants’ remaining contentions and find them to be without merit. Concur—Murphy, P. J., Nardelli, Williams and Colabella, JJ.